Citation Nr: 0619717	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  03-22 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the residuals of a 
crush injury to the left hand.

REPRESENTATION 

Veteran represented by: Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel








INTRODUCTION

The veteran had active service from October 1961 to March 
1983. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

This case was previously remanded by the Board in April 2005 
for further development, which was subsequently accomplished.  
The veteran originally requested a hearing, but in February 
2005 withdrew his request. 


FINDING OF FACT

Residuals of a crush injury to the left hand were incurred in 
service.
	

CONCLUSION OF LAW

Resolving doubt in the veteran's favor, the residuals of a 
crush injury to the left hand were incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5100 et. seq. (West Supp. 2005).  Given the favorable 
outcome as noted below, no conceivable prejudice to the 
veteran could result from this adjudication.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).

The veteran seeks service connection for the residuals of a 
crush injury to the left hand.  The veteran claims that in 
1968, he dropped a crate on his left hand in Vietnam.  He 
subsequently claims he received treatment.  Currently, he 
experiences pain and aching in the left hand.  The record 
shows that the veteran applied for service connection for the 
residuals of a crush injury to the left hand at separation in 
1983.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2005).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  
38 C.F.R. § 3.303(d) (2005).  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and  
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).
  
Initially, the Board notes that there is a current diagnosis 
of a left hand condition.  September 2002 and 2003 VA 
examinations and a November 2005 VA examination addendum all 
show that the veteran has a crush injury to the left hand, 
healed well with minimal residuals.  

Service medical records do not contain a complaint, finding, 
diagnosis or treatment for a crush injury to the left hand.   
However, service medical records are incomplete and do not 
cover the veteran's entire service period.  The separation 
examination does not contain a finding of a crush injury to 
the left hand.  

In April 1982, the veteran applied for service connection for 
an injury to the left hand.  He reported injuring his hand in 
Vietnam in 1968.  However, he did not report for the 
examination.

The veteran filed a claim in April 2002 for the residuals of 
a crush injury to the left hand.  

In the present case, there is competent medical evidence of 
current residuals of a crush injury to the left hand.  As 
this condition was first documented in 2002, the remaining 
question is whether the evidence establishes that this 
condition can be linked to service.  

A review of the evidence shows that a grant of service 
connection is warranted.  First, there is a current diagnosis 
of the residuals of a crush injury to the left hand. Next, 
there is competent evidence of an in-service injury.  The 
veteran reported the injury upon separation and has stated 
that he was injured in 1968 in Vietnam.  The veteran's DD 214 
confirms Vietnam service.  Thus, the Board finds the veteran 
to be credible, this is competent lay evidence of in-service 
incurrence.  Though service medical records do not document a 
left hand injury, it is evident from the record that service 
medical records are incomplete and do not cover the entire 
period of the veteran's service. 

The third element required for service connection, medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury, is missing in this 
case.  However, as there are very few service medical 
records, any medical opinion with respect to the left hand 
injury would be speculative in nature.  Thus, given that the 
veteran's service medical records are unavailable, his report 
of the injury upon separation, and resolving doubt in his 
favor, service connection for the residuals of a crush injury 
to the left hand are warranted.  38 U.S.C.A. § 5107(b); see 
also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  In view 
of the foregoing, service connection for the residuals of a 
crush injury to the left hand is warranted.  

 
ORDER

Service connection is granted for the residuals of a crush 
injury to the left hand.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


